Rule 1915.10. Decision. Order

                                           ***

      (b)    The court shall enter a custody order as a separate written order or in a
separate section of a written opinion.

             (1)    The court’s order shall state sufficiently specific terms to enforce
                    the order.

             (2)    If the court has made a finding that a party or child is at risk of
                    harm, the court’s order shall include safety provisions for the
                    endangered party’s or child’s protection.

             (3)    The court may order that the case caption use the parties’
                    initials rather than the parties’ names based on the sensitive
                    nature of the facts in the case record and the child’s best
                    interest.

      Note: See Pa.R.C.P. No. 1930.1(a).

             (4)    When drafting a written opinion or order in an action having
                    the parties’ initials in the case caption, the court shall:

                    (i)    avoid using specific identifiers for people, places, or
                           things that may indirectly reveal the child’s identity; and

                    (ii)   use generalized identifiers when describing a child’s
                           school, activities, affiliated organizations, or other
                           similar terms.

                                           ***
                                 Comment — 2021

      Subdivision (b)(3) allows the court discretion to initialize a custody action’s
case caption when the child’s privacy may be compromised by the sensitive
nature of the facts in the case record. When the court determines that the case
caption should be initialized, additional privacy safeguards are required under
subdivision (b)(4).

       Subdivision (b)(4) recognizes that inadvertent disclosure of the child’s
identity and privacy may occur if the written custody order or opinion provides
specific details of the child’s life (i.e., school, extracurricular activities).
Subdivision (b)(4) requires that the court refrain from using specific identifiers;
instead, the court should use general terms (i.e., high school, not John F.
Kennedy High School). In circumstances in which name specificity is required,
such as school choice, the court should consider a separate order for that issue.




                                          2
Rule 1930.1. Form of Caption. Confidential Information and Confidential
Documents. Certification

      (a)    Form of Caption.

             (1)    Except as set forth in subdivision (2), the caption in a
                    domestic relations matter shall include the parties’ full names.
                    The form of the caption [in all domestic relations matters] shall
                    be substantially in the following form:

            In the Court of Common Pleas of _______ County, Pennsylvania

[A. Litigant]Party A’s full name,        )
                                         )
                    Plaintiff            )
vs.                                      )         No.    (Docket number)
                                         )
[B. Litigant]Party B’s full name,        )
                                         )
                    Defendant            )

                                    (Title of Pleading)

       [Note: As domestic relations matters are no longer quasi-criminal, the
phrase ‘‘Commonwealth ex rel.’’ shall not be used in the caption of any domestic
relations matter.]

             (2)    In a custody action, the court may order that the case caption
                    contain the parties’ initials rather than the parties’ names
                    based on the sensitive nature of the facts in the case record
                    and the child’s best interest.

      Note: See Pa.R.C.P. No. 1915.10(b)(3).

                                             ***




                                              3
                                 Comment — 2021

       Subdivision (a)(1) requires that the parties’ full names are used in a
domestic relations case caption unless the court determines it necessary to
protect the child’s identity by initializing the case caption in a custody action
based on sensitive facts in the case and the child’s best interest. Generally, a
child custody case does not include sensitive information or egregious facts that
would cause embarrassment to a child and necessitate exceptional privacy
measures; however, in the unusual circumstance that a custody action has
egregious facts that may cause an issue for the child, the trial court would have
the discretion to initialize the caption in order to maintain the child’s privacy
interests.

        Subdivision (a)(2) provides the exception to the general rule in subdivision
(a)(1) for a custody action in which the court deems that the child could be
adversely affected by the sensitive nature of the facts in the record. In a custody
case in which the trial court determines the child’s best interest requires an
initialized caption, Pa.R.C.P. No. 1915-10(b)(4) requires that additional privacy
safeguards are in the written custody order or opinion entered by the court.

       The rule’s requirement that a case caption use the parties’ full names does
not alter a party’s or an attorney’s responsibilities under the Case Records Public
Access Policy of the Unified Judicial System of Pennsylvania and subdivision (b).




                                         4